Citation Nr: 1714237	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  15-06 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for residuals of a right ear injury.

5.  Entitlement to service connection for residuals of heat exhaustion.

6.  Entitlement to service connection for lumbar spine degenerative disc disease with left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from February 1976 to March 1988 with active duty for training (ACDUTRA) from July 1976 to October 1976.  The evidence of record shows that the Veteran had additional periods of ACDUTRA or full-time duty between July 1977 and August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 and April 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The issues above were remanded by the Board in November 2015 and June 2016 for further development.  In April 2017, the Board obtained the opinion of a medical specialist from the Veterans Health Administration (VHA) in connection with the Veteran's seizure disorder claim.  A copy of the April 2017 VHA expert's opinion has not been provided to the Veteran or his representative; however, as the Board grants in full the benefits sought by the Veteran in connection with this claim, he will not be prejudiced by the Board's proceeding to a decision on the merits at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The Veteran's seizure disorder had its onset in service 

2.  Right ear hearing loss had its onset in service..

3.  At no point during the appeal period has the Veteran had hearing loss in his left ear to an extent recognized as a disability for VA purposes.

4.  The Veteran has not had any residual disability resulting from heat exhaustion or an in-service right ear injury at any point during the appeal period.

5.  It is less likely than not that the Veteran's lumbar spine degenerative disc disease with left lower extremity radiculopathy is related to a disease or injury incurred during a period of ACDUTRA or related to an injury incurred during a period of INACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a seizure disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

3.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

4.  The criteria for service connection for residuals of a right ear injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for service connection for residuals of heat exhaustion have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for service connection for lumbar spine degenerative disc disease with left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Seizure disorder

The Veteran seeks service connection for a seizure disorder, which he contends had its onset during a period of ACDUTRA.  

The Board finds that service connection for a seizure disorder is warranted. Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a present disability the claimant must show the existence of a present disability, an in-service incurrence or aggravation of a disease or injury, and a causal relationship or "nexus" between the present disability and the in-service injury or disease.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

To have basic eligibility for veterans benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  See 38 U.S.C. §§ 101(21), (22)(C); see also 32 U.S.C. §§ 316 (providing for detailing of regular members of the U.S. Army and Air Force to duty with the Army or Air National Guard of each State); 502(a)(2) (stating that "each company, battery, squadron, and detachment of the National Guard ... shall ... participate in training at encampments, maneuvers, outdoor target practice, or other exercises, at least 15 days each year"); 503 (providing for participation in field exercises); 504 (dealing with National Guard Schools and small arms competitions); 505 (dealing with U.S. Army and Air Force schools and field exercises); see also Allen v. Nicholson, 21 Vet. App. 54, 56-58 (2007).  The Board notes that only service department records can establish if and when a person was serving on active duty or ACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  

In this case, all of the elements of service connection for a seizure disorder are met by the competent and credible lay and medical evidence of record.  The Veteran has a current diagnosis of a seizure disorder and the most probative medical evidence demonstrates that it is at least as likely as not that his seizure disorder, diagnosed in January 1988 and continuing to the present time, began in 1987 while the Veteran was serving during a period of ACDUTRA.  The Veteran's service treatment and personnel records confirm that he was on ACDUTRA between February 13, 1987 and February 19, 1987; June 6, 1987 to June 20, 1987 and August 1, 1987 and August 6, 1987.  See June 1987 Statement of Medical Examination and Duty Status; see also Army National Guard Retirement Credits Record.  The Veteran reported that his first seizure occurred during the late 1980s while he was serving during a period of ACDUTRA.  See March 2013 VA Examination Report.  Additionally, the April 2017 VHA expert opined that the onset of the Veteran's seizures occurred during a time period in early 1987 and January 1988, while he was on ACDUTRA.  The April 2017 VHA expert based his opinion on the lack of a documented seizure history prior to June 1987, the Veteran's report that his seizures began during a period of ACDUTRA, as well as the January 1988 medical records documenting the reports made by the Veteran and his brother at that time concerning the onset of his seizures and the symptoms they observed.  In his opinion, the April 2017 VHA expert noted that a January 1988 neurology consult letter from Dr. L.R.L. discussed the clinical history provided by the Veteran and his brother, both of whom reported a "history of onset seven or eight months ago of recurrent loss of consciousness" with "irregular recurrence five or six times monthly."  The April 2017 VHA expert also noted the clinical description of initial light-headedness and double vision, together with shaking all over, prior to loss of consciousness, and the neurologist's exam at the time indicating findings of mild cognitive dysfunction and walking abnormalities.  The VHA expert also observed that the Veteran's December 1987 sleep recording showed possible left inferior temporal sharp waves, indicating electrographic findings of a potential seizure risk at that time.  The April 2017 VHA expert reasoned that after taking into account the date range provided in the January 1988 neurologist's letter, the information of record suggests that the onset of seizures would have occurred during the time the Veteran was serving on ACDUTRA.  Although the April 2017 VHA expert stated that the exact etiology is unknown and there is no documentation of a specific injury or precipitating event other than heat exhaustion, which is an unlikely cause of epileptic seizure, he found that it is at least as likely as not that the Veteran's seizure disorder started during a period of ACDUTRA in 1987.  As the evidence on the issue of nexus is in equipoise, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (b).  The Board notes the negative nexus opinions of the March 2013 and January 2016 VA examiners; however, very little probative weight is afforded to these two opinions because both rely heavily on the 1988 diagnosis of a perinatal infarct.  According to the April 2017 VHA expert, it is unlikely that the Veteran suffered a perinatal injury as described by the March 2013 and January 2016 VA examiners because the Veteran did not exhibit chronic focal sensory, motor or cognitive deficits.  Thus, the Board assigns little probative value to the March 2013 and January 2016 examiners' opinions.  Consequently, the Board finds that all of the elements necessary to establish service connection for a seizure disorder have been met, and that service connection is therefore warranted.

Right Ear Hearing Loss

The Veteran seeks service connection for hearing loss.  He asserts that his hearing loss first manifested during his National Guard service during his training.  See February 2015 VA Form 9; see also March 2015 Statement of Accredited Representative.  He also reports that he was in demolitions while in the National Guard and exposed to explosions, and further reports that he was exposed to large trucks, bulldozers and other heavy equipment, and small arms fire during training.  See March 2013 VA Examination Report; see also February 2015 Statement of Dr. A.S.  His treating physician attributed his current hearing loss to noise exposure during his National Guard service.  See February 2015 Statement of Dr. A.S.  

The Board finds that service connection for right ear hearing loss is warranted as all three elements of service connection for right ear hearing loss are established by the competent and credible lay and medical evidence of record.  The Veteran has a diagnosis of right ear hearing loss for VA purposes, and was exposed to extreme loud noise during a period of ACDUTRA.  He asserts that his hearing loss first manifested during his National Guard service during his training.  See February 2015 VA Form 9; see also March 2015 Statement of Accredited Representative.  He also reports that he was in demolitions while in the National Guard and exposed to explosions, and further reports that he was exposed to large trucks, bulldozers and other heavy equipment, and small arms fire during training.  See March 2013 VA Examination Report; see also February 2015 Statement of Dr. A.S.  His DD 214 showed MKM M-16, SPS Qualification Badge H/Grenade which confirms noise exposure in service.  Additionally, as noted by the January 2016 VA examiner, the MOS of Blaster Construction and Combat Engineer was highly probable for hazardous noise exposure. 

Further, the competent and credible evidence shows that his current right ear hearing loss is due to his noise exposure during ACDUTRA.  In July 2016, a VA examiner opined that the Veteran's hearing loss was at least as likely as not incurred in or caused by the noise exposure he experienced during ACDUTRA.  The examiner reasoned that the Veteran's February 1976 hearing test was the Whispered Voice test, which is not an accurate test of hearing.  As such, the examiner assumed that the Veteran could have had a threshold shift present on the October 1976 audiogram.  The examiner added that acoustic trauma can damage hair cells in the cochlea.  Thus, it was at least as likely as not that his hearing loss occurred sooner, or progressed to a greater degree of severity than it otherwise would have, as a result of acoustic trauma.  The Board finds the July 2016 VA examiner's opinion highly probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board also notes that the Veteran's treating physician attributed his current hearing loss to noise exposure during his National Guard service.  See February 2015 Statement of Dr. A.S.  Although this opinion did not include a rationale, it does carry some probative value to the extent that it corroborates the opinion of the July 2016 VA examiner.  The Board recognizes that in August 2016, another VA examiner opined that the Veteran's hearing loss was not related to service; however, as the evidence on this issue is in equipoise on the issue of nexus, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (b).  Consequently, service connection for right ear hearing loss is granted.

Left Ear Hearing Loss  

The Board finds that entitlement to service connection for left ear hearing loss must be denied because the most probative evidence of record shows that the Veteran does not have hearing loss for VA purposes in the left ear.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

There is insufficient evidence to show that the Veteran's left ear hearing impairment met the requirements of section 3.385 at any point during the appeal.  Although the Veteran has been diagnosed with sensorineural hearing loss in the frequency range of 6000 Hz or higher and in the frequency range of 500 to 4000 Hz during the appeal period and has been treated for hearing loss, the objective testing of record shows that the Veteran has not met the criteria for hearing loss under section 3.385.  The Veteran was provided with VA audiological examinations in March 2013 and January 2016 addressing his hearing loss claim.  These examinations demonstrated that the Veteran did not have a hearing loss disability for VA purposes in his left ear.  The March 2013 audiological examination results revealed speech recognition ability of 100 percent the left ear and his auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
15
25
20

The January 2016 audiological examination results revealed speech recognition ability of 94 percent the left ear and his auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
25
25
30

The January 2016 VA examiner diagnosed the Veteran with sensorineural hearing loss in the frequency range of 500 to 400 Hz in the left ear; however, the examination report notes that a veteran may have hearing loss at a level that is not considered to be a disability for VA purposes, which can occur when the auditory thresholds are greater than 25 decibels at one or more frequencies in the 500 to 4000 Hertz range.  In this case, the Veteran exhibited an auditory threshold of 30 decibels at 4000 Hertz; however, he did not exhibit an auditory threshold of 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, or auditory thresholds of 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz.  Moreover, his speech discrimination score in the left ear using the Maryland CNC Test was 94 percent, not less than 94 percent as required by section 3.385.  As seen above, the results of the Veteran's VA audiological examinations do not show hearing loss for VA compensation purposes in either ear because auditory thresholds were not 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz or 26 decibels or more in at least three of those frequencies, and the speech recognition scores were not less than 94 percent in the left ear.  There are no other auditory findings in the record that are sufficient to establish hearing loss during the appeal period and the Veteran is not competent to state that he has a hearing loss disability pursuant to 38 C.F.R. 
§ 3.385, as such a conclusion is based on specific, objective auditory threshold findings.  Thus, notwithstanding his assertion that he has a hearing loss disability, the objective audiometric evidence reflects that he does not have a current hearing loss disability for VA purposes.  Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007).  As such, service connection for a left ear loss disability must be denied.


Residuals of a Right Ear Injury

The Veteran also seeks service connection for the residuals of an in-service right ear injury.  He contends that he suffered from nerve damage due to having a tube placed in his right ear during service.  See September 2013 Notice of Disagreement.  He further contends that a VA physician told him that he has facial nerve paralysis.  See February 2015 Substantive Appeal.  The Veteran attributes this condition to having the right ear tube placed in service.  See id. 

The most probative evidence shows that the Veteran has not had any disability resulting from an in-service right ear injury or tube placement at any point during the appeal.  The Veteran's medical records do not show any treatment for a right ear disability other than hearing loss, for which the Veteran now service-connected and he has not identified any private health care provider who has treated him for any residual condition related to an in-service right ear injury or right ear tube placement.  The Veteran was provided VA medical examinations in connection with his claimed right ear injury and residuals in March 2013 and January 2016, and an addendum medical opinion was obtained in August 2016.  During both the March 2013 and January 2016 VA examinations, the examiner did not find any residual signs or symptoms attributable to the placement of a right ear tube during service.  It was noted during both examinations that the Veteran did not have any signs or symptoms attributable to Meniere's syndrome (endolymphatic hydrops), a peripheral vestibular condition, chronic ear infection, inflammation, cholesteatoma, neoplasm or any other residuals as a result of his reported right ear surgery during service.  On physical examination both in March 2013 and January 2016, his external ear, ear canal and tympanic membrane were all normal.  At neither examination did the examiner find evidence of scars or other pertinent physical findings, complications, condition, signs or symptoms attributable to or otherwise related to the Veteran's right ear tube placement during service.  The Board notes that although the Board previously found the opinions provided by the March 2013 and January 2016 VA examiners to be inadequate because they did not address the Veteran's contentions regarding facial paralysis, the Board does not take issue with the adequacy of the physical examinations themselves or the findings of the VA examiners in this regard.  Thus, the Board finds these examination results to be probative on the issue of whether the Veteran experienced a right ear disability other than hearing loss during the appeal period.  

Significantly, the VA examiner providing an addendum opinion in August 2016 stated that it is less likely than not that the Veteran has suffered from any residuals of his right ear injury and tube placement during ACDUTRA, including facial paralysis.  In support of this opinion, the examiner reasoned that the VA and non-VA medical records do not support a finding that the Veteran has experienced facial paralysis during the appeal period.  The examiner recounted that on several occasions during the appeal period; the Veteran was examined for right ear conditions and neurological conditions and was found to have neither.  The examiner pointed out that the Veteran had a normal right ear examination during the March 2013 VA examination and an April 2016 primary care visit.  The August 2016 VA examiner also noted that the Veteran had a normal neurologic examination at the April 2016 primary care visit.  The examiner further reasoned that the Veteran had a completely normal neurology examination at a VA medical center in May 2016, and that no facial paralysis was noted at that time or at his follow-up in August 2016.  The examiner also noted that the Veteran's service treatment records do not show that the Veteran had a tube placed in his right ear during service.  The Board finds the August 2016 VA examiner's opinion highly probative as contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. 295.

To the extent that the Veteran asserts that he has facial paralysis or any other condition that is related to his right ear injury or surgery in service, he is not competent to make such determinations.  It is not argued or shown that the Veteran, as a lay person, is qualified through specialized education, training, or experience to determine the medical etiology of his claimed nerve conditions.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  These lay statements, thus, are not afforded probative value.  The Veteran is competent to report that he was told by a VA provider that he currently has facial paralysis; however, the Board affords this statement little probative value given that the August 2016 VA examiner found no evidence in the Veteran's VA medical records that he was seen or treated by a VA provider in November 2014, nor did the examiner find any medical evidence that the Veteran has facial paralysis in either the VA records or the submitted non-VA medical records.  The Board has reviewed the VA medical records in the claims file and is also unable to find any medical record showing that the Veteran was seen by VA in November 2014, or any evidence that one of his treating health care providers determined that he suffered from facial paralysis at any point during the appeal period.  The August 2016 VA examiner also pointed to multiple instances in the record where the Veteran underwent a neurology examination, which was completely normal and noted no facial paralysis.  Thus, the Board finds the Veteran's statement concerning his facial paralysis to have little probative value because it is inconsistent with the objective medical evidence of record and was made after asserting his claim for benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistency).    

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for the residuals of a right ear injury in service.  Therefore, this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of Heat Exhaustion

The Veteran also seeks service connection for the residuals of heat exhaustion he experienced during service.  His service records show that he was treated for mild heat exhaustion during a period of ACDUTRA.  See July 1987 Line of Duty Determination.  The Veteran contends that he is "permanently more susceptible to future heat injuries" as a result of his heat exhaustion during service.  See April 2014 Notice of Disagreement. 

The most probative evidence of record shows that the Veteran has not had any disability resulting from an in-service heat exhaustion at any point during the appeal.  The Veteran's medical records do not show any treatment for residuals of heat exhaustion, and he has not identified any private health care provider who has treated him for any residual condition related to in-service heat exhaustion.  Although he claims to be "more susceptible to heat injuries," there is no evidence that he has been treated for a heat injury during the appeal period and he has not identified any specific symptoms or functional loss he believes is related to a heat injury.  The Veteran has not provided a medical opinion to support his contention that he suffers from a current disability relating to his in-service heat exhaustion nor is there a medical opinion of record supporting his claim that he is currently more susceptible to heat-related injuries.  To the extent that the Veteran himself claims that he has a current disability because he suffers from the residuals of heat exhaustion or is "more susceptible to heat injuries," he is not competent to make such a determination in this case because determining what symptoms are the residuals of heat exhaustion is not a "simple" condition like a broken leg.  See Jandreau, 492 F.3d at 1377.  Instead, the issue of whether a certain constellation of symptoms constitutes the residuals of heat exhaustion or whether the Veteran is "more susceptible to heat injuries" is an issue that is complex and may only be diagnosed by individuals possessing specialized training and knowledge.  Moreover, the Veteran is not reporting a contemporaneous diagnosis made by a medical professional, and he is not describing symptoms that support a later diagnosis by a medical professional.  See id.  The Veteran's lay statements, therefore, are not afforded any probative value on the issue of whether he has a current disability or residuals of heat exhaustion.  

The only competent evidence concerning the Veteran's claimed residuals of heat exhaustion shows that he does not currently have a disability related to the mild heat exhaustion he experienced during service.  The Veteran was provided VA medical examinations in connection with this claim in March 2014 and January 2016, and an addendum medical opinion was obtained in August 2016.  Both the March 2014 VA examiner and the January 2016 VA examiner found that the Veteran's heat exhaustion during ACDUTRA was an acute condition that resolved with no residuals.  Although the March 2014 VA examiner did not provide a rationale for the opinion given, the January 2016 VA examiner reasoned that according to statement of medical exam and duty status dated June 1987, the Veteran suffered mild heat exhaustion, which is an acute condition that resolves with rest, cooling and hydration.  The January 2016 VA examiner noted that the Veteran was placed on 48 hour observation and that his condition resolved.  The examiner found no long term effects of the acute episode of heat exhaustion, and noted that the Veteran did not sustain a stroke or have a central nervous system diagnosis related to his episode of heat exhaustion during his service.  Thus, the examiner found no residuals as a result of the Veteran's mild heat exhaustion in during ACDUTRA.  The Board finds the January 2016 VA examiner's opinion highly probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301.

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for the residuals of heat exposure in service.  Therefore, this claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

Lumbar Spine Disorder 

Finally, the Board finds that the evidence of record does not show that the Veteran's lumbar spine disorder had its onset during a period of ACDUTRA or INACDUTRA or is otherwise related to an injury or disease that occurred during such a period of service.  The Veteran contends that his low back has been painful ever since he suffered from a severe muscle strain as the result of an October 1985 injury that occurred during a period of ACDUTRA.  His service treatment records show that he sustained a low back injury on July 20, 1980 during a period of ACDUTRA, and sustained a second back injury in October 1985.  According to an October 1985 written statement of the Veteran, he was passing sand bags down a line of people when he injured his back.  He reported picking up a sand bag and turning in a twisting motion to the next person in line, at which time his back began to hurt.  He stopped working and sat down, but did not report his injury to anyone at that time.  This statement is corroborated by an October 1985 written statement of the Veteran's commanding officer, who reported seeing that the Veteran was "clearly in pain" later that same day.  In his April 2014 Notice of Disagreement, the Veteran stated that the only injury he has had to his back was caused by lifting and twisting, and that although his injury was diagnosed as a "severe muscle strain," he has had back problems ever since, but has not sought medical treatment.  He further contends that the examination in service was cursory and not thorough enough for an adequate diagnosis.  See April 2014 Notice of Disagreement.

The Board finds that the most probative evidence of record supports a finding that the Veteran's current lumbar spine disorder and related radiculopathies are not related to any injury sustained during a period of ACDUTRA or INACDUTRA.  In reaching this decision the Board has considered the July 1980 and October 1985 service treatment records and written statements concerning the injuries the Veteran sustained during periods of ACDUTRA, as well as the Veteran's competent report that he has experienced low back pain since his October 1985 injury.  However, the Board affords more probative value to the August 2016 VA examiner's opinion that the Veteran's current lumbar spine disorder is not related to the October 5, 1985 injury he sustained.  After a review of the record and consideration of the Veteran's more recent lay reports of ongoing back pain since October 1985, the August 2016 VA examiner opined that it is less likely than not that the Veteran's current lumbar spine disorder was incurred in or caused by the October 1985 injury as the Veteran contends.  The August 2016 VA examiner reasoned that the Veteran had an acute lumbar strain October 1985, was evaluated at a local emergency room and referred to an orthopedic doctor.  Later that same month the orthopedic doctor released him to full duty.  The examiner noted that there is no evidence of a back condition on the "March 1, 1988 examination."  The Board notes that there is no March 1, 1988 examination of record, but there is a March 1, 1986 Periodic examination of record that shows a normal spinal examination, and thus finds that the August 2016 VA examiner's discussion of a "1988" examination refers to the 1986 examination.  The August 2016 VA examiner further noted that the Veteran's records indicate he worked as a farmer and in a saw mill, both of which are physically demanding jobs.  In sum, the August 2016 VA examiner found that because the Veteran was treated for an acute injury in 1985, released to full duty less than one month later, was found to have no recurrent back disorder during the March 1986 examination and spent several years engaged in physically demanding civilian occupations, his current back condition is most likely due to the years of physically demanding work, not an isolated, acute muscle strain.  The Board finds the examiner's opinion highly probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301.

The service treatment records show that he sustained a low back injury on July 20, 1980 during a period of ACDUTRA.  Nevertheless, on his July 1982 Report of Medical History, the Veteran reported that he was in good health and checked "no" when asked "[h]ave you ever had or have you now" "swollen or painful joints," "arthritis, rheumatism, or bursitis," "bone, joint or other deformity," "lameness," or "recurrent back pain."  Further, his July 1982 Report of Medical Examination reflects a normal clinical evaluation for the Veteran's spine, with no notation of any complaints of back or spine problems.  The Veteran himself does not contend that he continued to have back pain or symptoms since the July 1982 injury.  Thus, the Board finds that this evidence does not support a finding that the Veteran's current lumbar spine disability is related to the injury he sustained in July 1980.

Concerning the Veteran's competent reports made in connection with his claim that he has continued to have low back problems since the October 1985 injury, the Board affords these recent reports little probative value as they are inconsistent with the other evidence of record.  In October 1985, the Veteran signed a written statement that he considered himself "sufficiently recovered" from the injury he sustained on October 5, 1985 to "return to [his] full normal military duties."  A March 1986 Periodic Examination noted the Veteran's complaints of aching pains in the knees, but there is no notation of complaints of spinal disorders spine or back symptoms.  The March 1986 clinical evaluation revealed a normal spine on examination.  Given the contrast between the Veteran's current statements made in furtherance of his claim for benefits and his prior, inconsistent statement indicating that his back injury had resolved as well as the clinical findings of the March 1986 Periodic Examination, the Board finds the current statements to be less credible and affords them little probative value.  The credibility of evidence can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, bias, self- interest, malingering, desire for monetary gain and witness demeanor.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  Further, to the extent the Veteran challenges the thoroughness of the examinations performed during service, he does not point to any specific reason that he believes the examinations were inadequate.  The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).  Here, there is no clear evidence to rebut the presumption of regularity, only the Veteran's assertion that an examination was cursory.  As there is no evidence that the examinations of the Veteran performed during service were inadequate, the Board finds the results of such examinations to be probative.  Thus, the Board finds that the most probative evidence shows that the Veteran's lumbar spine disorder is not related to an injury occurring during a period of ACDUTRA or INACDUTRA and therefore, service connection for lumbar spine degenerative disc disease with left lower extremity radiculopathy is not warranted.


ORDER

Service connection for a seizure disorder is granted.

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.

Service connection for residuals of a right ear injury is denied.

Service connection for residuals of heat exhaustion is denied.

Service connection for a lumbar spine degenerative disc disease with left lower extremity radiculopathy is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


